       1

       2

       3

     4

     5

     6

                                'UNITED STATES DISTRICT COURT
     8              ..         CENTRAL DISTRICT OF C.ALIFORNLA
     9

 so I UNITED STATES OF AMERICA,                                  Case Igo. ~~ Wi7 ~-3d6 - SJ
 ~~                            Plaintiff,
 12                                                              ORDER OF DETENTION
                   V.
 13

 i~
                  urtwh~~ M°~"~ ~r~~
 15                          Defenda~:t.
 16

 i7                                                      I.
 ~.s            A.() On motion ofthe Government yin a case alle
                                                                gedly involvin             g:
19                1.() a crime of violence.
20                2.() an offense with maximum sentence oflife
                                                                               imprisonment or death.
21,               3.() a narcotics or controlled substance
                                                           offense with              maximum sentence
22                        often or more years.
23               4.() any felony -where the defendant
                                                            has been convicted of two or
24                     more prior offenses described above.
                                                                                              ',
25               5.{) any felony that is not otherwise a crim
                                                               e of violence that involves a
26 I                  minor victim, or possession or use ofa firearm or
                                                                        destructive device or
27                    any other dangerous weapon, or a failwre to
                                                                    register under 18 U.S.0
28                    § 225.
                                ORDBIi OF DBTBNTION AFTER HEARING[18U.SC.§3142(1))
         CR9~
                                                                                                Page l of4
?r




            1          B.  On motion by the Government /()on Court's own motion, in a case
                       ~~~
            2              allegedly involving:
            3               J , 4n the fixrther allegation by the Government of:
                            ~
          4                 1~ a serious risk that the defendant will flee.
          5                 2.() a serious risk that the defendant will:
          6                    a.()obstruct ox atterr~pt to obstructjustice.
          7                    b.()threaten, injure, or intimidate a prospective witness or juror or
          s                         attempt to do so.
          9            C.     The Government~~~s/(}is not ant~tled to a rebuttable presumption that no
       ~.o                    condition or combination ofconditions will reasonably assure the defendant's
      ~~                      appearance as required and the safety ofany person rnr the community.
      ~~                                                          II.
      13               A
                       `~ The Court finds that no condition or combination of
                                                                              conditions will
      1~                  xeasonably assure:
      is                  1.~- the appearance ofthe defendant as required.
      is                            and/or
      17                2. ~ the safety of.any person or the community.
      ~.8             B.~ The Court finds that the defendant has
                                                                         not rebutted by sufficient
     19                     evidence to the cont~rrary the presumption provided
                                                                                by statute.
     20                                                         ~.
     21               The Court has considered:
     as               A. the nature and circumstances of the offen
                                                                  ses) charged, including whether the
     23              offense is a crime of violence, a Federal crime
                                                                     ofterrorism, or involves a minor
     24              victim or a controlled substance,firearm,explosive,
                                                                         or destructive device;
     25           B. the weight ofevidence against the defen
                                                               dant;
     26           C. the history and characteristics ofthe defen
                                                                 dant; and
     27           D.the nature and seriousness ofthe
                                                        danger to any person or to the community.
     28

                                         ORDER OF DSTBNTION MTBR HEARING[18 U.S.C.§3142(1))
              CR~94
                                                                                                 Pago2 of4
      1                                                   ~.

      2           The Court also has considered all the evidence adduced at the hearing and the
      3           arguments and/or statements of counsel, and the Pretrial Services
     4           Report/recomrnendation.
     5                                                    'V.

     6           The Court bases the foregoing findings)on the following:
                          As to flight risk:
     s                    ❑ Lack ofbail resowrces
     9                       Refusal to interview with Pretrial Services
 io                       ❑ No stable residence or employment
 11                       v Previous failure to appear or violations or probation,parole, or
 ~.a                         release
 13                       ❑ Ties to foreign countries
 ~4                    ~Unrebutted presumption[18 U.S.C.§ 3142(e)(2)]
 15

 16

 17

 18              B
                 .~ As to dagger:
19                       ❑ Nature ofprevious criminal convicrions
20                       ❑ Allegations in present charging document
21                       ❑ Substance abuse
22                       o Already in custody on state or federal offens
                                                                         e
23                   ~Unrebutted presumption X18 U.S.C. §
                                                          3142(e)(2.)]
24

25

26

27           C~~~ Defendant submitted to
                                         detention
28

                                 ORDBR OR DSTBNTION APTBR FIBABiNG(18 U.S.C.§31420)
          ~R"~
                                                                                        Page 3 of4
          i                                                   ~.

•         2         A.() The Court finds that a serious risk exists that the defendant will:
          3               1.()obstruct or attempt to obstructjustice•
          4               2.()attte~mmpt to!()threaten, injure or intimidate a witness or juxor.
          5         B. The Court bases the foregoing ~unding(s)on tha following:
          6

          7
                                                                                - --
          8

          9

         10

         1l                                                 ~.
     12            A. IT IS THEREFORE ORDERED that the defend
                                                                                 ant be detained prior to trial.
     13            B. IT YS FURTHER ORDERED that the defend
                                                                           ant be committed to the custody
     14               of the AttorneY General for confinement in
                                                                   a corrections facilitY sePcrate to
     Zs             the extent practicable, from persons awa
                                                               iting or serving sentences or being
     16             held in custody pending appeal.
     I7          C. IT YS FUR.TI-iER ORDERED tha
                                                         t the defendant be afforded reasonabl
                                                                                                    e
     18             opportunity for private consultation wit
                                                             h counsel.
     19         D.IT IS FURTHER ORDERED tha
                                                     t, on order ofa Court ofthe United
                                                                                            States or
     ao            on request of any attorney for the
                                                        Government, the person in charge of
                   corrections facility in which the                                             the 'i
    ai                                               defendant is confined deliver the
                                                                                           defendant
    Za             to a United States marshal for
                                                    the purpose of an appearance in
                                                                                         connection
    23             wixh a court proceeding.
    24        DATED: ~~/o ~~ I
    25
                                                                                           ___.-~
    26
                                                         ALEXANDER F. cKINNON
    a~                                                  T.JNITED STATESMa
                                                                        MAGISTRATE                  JUDGE
    28
                                    ORDBR OF DETBNTION ANTBR HBARING(18 US.C,
          CRA4                                                                  314x(1))
                                                                                                      Pago 4 of4
